Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J., at plea; John Collins, J., at sentence), rendered April 1, 2003, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
*207Defendant made a valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909 [1990]). That waiver forecloses review of his present claim that, even after he concededly violated his plea agreement by absconding from a drug program, the court should have exercised its discretion to give him another chance to complete drug treatment (see People v Hidalgo, 91 NY2d 733 [1998]. In any event, were we to find otherwise, we would find that the court properly exercised its discretion. Concur—Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.